DETAILED ACTION
This Office Action is in response to Application filed June 19, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Species A drawn to the embodiment shown in Fig. 2 of current application, claims 1-5, in the reply filed on December 15, 2021 is acknowledged.

Claim Objections
Claims 1, 4 and 5 are objected to because of the following informalities:
On line 8 of claim 1, “that” should be replaced with “an electron affinity”.
On line 3 of claim 4, “the average carbon concentration” should be replaced with “an average carbon concentration” to avoid indefiniteness.
On lines 1-2 of claim 5, “the average oxygen concentration” should be replaced with “an average oxygen concentration” to avoid indefiniteness.
On line 3 of claim 5, “the average carbon concentration” should be replaced with “an average carbon concentration” to avoid indefiniteness.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, it is not clear what “a lower layer portion” recited on line 11 refers to, because (a) “when the second layer is divided into three equal thicknesses”, the lower layer portion can be the middle portion with the bottommost portion being the lowermost layer portion or the lower layer portion can be the lowermost layer portion, and (b) in other words, the word “lower” is relative, and “a lower layer portion” can be the middle or lowermost portion of the second layer.  Claims 2-5 depend on claim 1, and therefore, claims 2-5 are also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Soman et al. (“Buried channel normally-off AlGaN/GaN MOS-HEMT 
Regarding claim 1, Soman et al. disclose a group III nitride laminate (Figs. 1 and 3), comprising: a substrate comprised of silicon (lines 2-3 under 3. HEMT stack growth and device fabrication on page 2); a first layer (150 nm AlN nucleation layer) (lines 8-9 under 3. HEMT stack growth and device fabrication) comprised of aluminum nitride and formed on the substrate; a second layer comprised of gallium nitride (p-GaN or 600 nm in Fig. 1 or Mg:GaN in Fig. 3) and formed on the first layer, because the preposition “on” does not necessarily suggest “directly on”; and a third layer (10 nm AlN or 500 nm Al0.25Ga0.75N in Fig. 3) formed on the second layer and comprised of group III nitride having an electron affinity lower than that of the gallium nitride comprised in the second layer, because both AlN and AlGaN have an electron affinity lower than GaN due to their larger bandgap than GaN, the second layer containing silicon at an average concentration of less than 1×1016 /cm3 in a lower layer portion when the second layer is divided into three equal thicknesses, see Fig. 3(a) where the vast majority of the 600 nm Mg:GaN has a silicon concentration lower than 1×1016 /cm3.
Soman et al. differ from the claimed invention by not showing that the substrate is comprised of silicon carbide.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the substrate disclosed by Soman et al. can be comprised of silicon carbide, because (a) a silicon substrate and a silicon carbide substrate have been commonly and interchangeably employed in forming GaN-based semiconductor devices, (b) a silicon carbide substrate has a higher thermal conductivity In re Leshin, 125 USPQ 416.
Regarding claim 2, Soman et al. differ from the claimed invention by not showing that the second layer has an average silicon concentration of less than 1×1015 /cm3 in the lower layer portion of the second layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second layer can have an average silicon concentration of less than 1×1015 /cm3 in the lower layer portion of the second layer, because (a) the average silicon concentration in the lower layer portion of the second layer can be controlled by select a doping concentration of silicon in the neighboring semiconductor layers of the second layer to optimize the electrical characteristics of the group III nitride laminate, (b) a doping concentration of a semiconductor layer would become smaller as a semiconductor device size shrinks over time, and (c) the claim is prima facie obvious without showing that the claimed range of the average silicon concentration achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claims 3-5, Soman et al. further disclose for the group III nitride laminate according to claim 1 that the second layer (600 nm Mg:GaN) has an average oxygen concentration (O) of less than 1×1016 /cm3 in the lower layer portion of the second layer, see Fig. 3(a) where the vast majority of the lower layer portion of the second layer or 600 nm Mg:GaN exhibits an oxygen concentration lower than 1×1016 /cm3 (claim 3), the average silicon concentration in the lower layer portion of the second layer (600 nm Mg:GaN) is lower than the average carbon concentration (C) in the lower layer portion of the second layer (claim 4), and the average oxygen concentration (O) in the lower layer portion of the second layer (600 Mg:GaN) is lower than the average carbon concentration (C) in the lower layer portion of the second layer (claim 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kotani et al. (US 9,548,365)
Shrivastava et al. (US 11,031,493)
Tanaka et al. (US 9,595,606)
Komiyama et al. (US 8,212,288)
Kotani et al. (US 9,831,310)
Ishiguro et al. (US 10,431,656)
Era et al. (US 9,278,611)
Kotani et al. (US 9,029,868)

Briere (US 8,796,738)
Wan et al. (US 9,608,075)
Schulz et al. (US 9,419,125)
Lee et al., “Investigation of AlGaN/GaN high electron mobility transistor structures on 200-mm silicon (111) substrates employing different buffer layer configurations,” Scientific Reports 37588 (2016).
Ravikiran et al., “Study on GaN buffer leakage current in AlGaN/GaN high electron mobility transistor structures grown by ammonia-molecular beam epitaxy on 100-mm Si(111),” JOURNAL OF APPLIED PHYSICS 117 (2015) 245305.
Luong et al., “Performance Improvements of AlGaN/GaN HEMTs by Strain Modification and Unintentional Carbon Incorporation,” Electronic Materials Letters 11 (2015) pp. 224-231.
Garbe et al., “Oxygen and hydrogen profiles and electrical properties of unintentionally doped gallium nitride grown by hydride vapor phase epitaxy,” Crystal Research Technology 50 (2015) pp. 425–431.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J. K./Primary Examiner, Art Unit 2815                                                                /JAY C KIM/                                                                                     Primary Examiner, Art Unit 2815                                                                                                                                                                              March 10, 2022